SCHEDULE 14-C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [ ] Definitive Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) PRECISION AEROSPACE COMPONENTS, INC. (Name of Registrant as Specified In Its Charter) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRECISION AEROSPACE COMPONENTS, INC. NOTICE OFMAJORITY SHAREHOLDERS CONSENT IN LIEU OF 2011ANNUAL MEETING OF SHAREHOLDERS May 10 Shareholders of Precision Aerospace Components, Inc., a Delaware corporation (the "Company"). The consent will be obtained as permitted pursuant to Pursuant to Section 228 of the Delaware General Corporation Law and Section 9 of the Company’s by-laws. The following actions were approved as of this date by the holders of 67% of the shares outstanding: 1. The election of the following as directors of the Corporation, to serve until their replacement is elected: Robert Adler Donald Barger Alexander Kreger Andrew S. Prince David Walters 2. Adoption of the Company’s 2011 Omnibus Incentive Plan and reservation of 550,000 common shares of the Company for issuance under the 2011 Omnibus Incentive Plan; and; 3. The ratification of the selection of Friedman, LLC as the Company’s registered public accounting firm for the current fiscal year. Since the proposals will each already be adopted by the action of the holders of 67% of the issued and outstanding shares of common stock entitled to vote thereon, your vote is not required and this information is being provided as a matter of record.Nonetheless, all shareholders of record at the close of business on April 12, 2011 are entitled to notice of this consent. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. By Order of the Board of Directors Andrew S. Prince President and Chief Executive Officer Staten Island, New York April 14, 2011 1 PRECISION AEROSPACE COMPONENTS, INC. INFORMATION STATEMENT Table of Contents PAGE INTRODUCTION 3 PROPOSAL 1: Election of Directors 4 PROPOSAL 2:Adoption of the Company's 2011 Omnibus Incentive Plan and reservation of 550,000 common shares of the Company for issuance under the 2011 Omnibus Incentive Plan 8 PROPOSAL 3: Ratification of Accountants 13 ADDITIONAL INFORMATION 14 Annex A Precision Aerospace Components, Inc. 2011 Omnibus Incentive Plan 2 INTRODUCTION This Information Statement, dated April 14, 2011, is furnished in connection with the May 10, 2011 Majority Shareholders Consent in lieu of the Annual Meeting of Shareholders of Precision Aerospace Corporation, Inc. (the "Meeting"), for the purposes set forth in the notice of the consent. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTEDNOT TO SEND US A PROXY THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. This Information Statement was mailed to shareholders on or about May 2, 2011. The complete mailing address of the Company's principal executive office is 2200 Arthur Kill Road, Staten Island, NY 10309. At the date of the consent, at which date the annual meeting would have been held, the following voting shares of the Company will be outstanding: CLASS SHARES OUTSTANDING VOTING Common Shares Each common share is entitled to one vote.The common shares are the only shares of the Company entitled to a vote. The 2 holders of 1,916,660 common shares (67% of the total outstanding shares) voted together to approve each of the proposals. Appraisal rights are not available to shareholders with respect to any matter approved. The annual report on Form 10-K of the Company for the year ended December 31, 2010 (the "Annual Report"), including the Company's audited consolidated financial statements for the year ended December 31, 2010 is being mailed to the Company’s shareholders with this Information Statement.Shareholders are encouraged to read the Annual Report with special care since the information contained therein is integral to this Information Statement and is hereby incorporated by reference. The Annual Report is not to be regarded as proxy soliciting material or as a communication by means of which a solicitation of proxies is to be made. THE COMPANY IS NOT SOLICITING PROXIES IN CONNECTION WITH THE MATTERS DESCRIBEDIN THIS INFORMATION STATEMENT, AND NO VOTE OR OTHER ACTION BY THE COMPANY'SSTOCKHOLDERS IS REQUIRED TO BE TAKEN IN CONNECTION WITH THIS INFORMATIONSTATEMENT. More specifically, this Information Statement is being furnished to the holders of record on April 12, 2011, of the outstanding shares of common stock, $.001 par value, of the Company. This Information Statement is being provided solely for informational purposes and is NOT being provided in connection with a vote of the Company’s stockholders. 3 PROPOSAL 1 ELECTION OF DIRECTORS The board will consist of five members, four of whom are independent by the NASDAQ definition of independent directors which is the definition utilized by the Company, as further discussed below. Our bylaws provide that the board of directors will be no less than five nor more than nine.Each director holds office until the next annual meeting of stockholders and until the director’s successor has been elected and qualified or the director resigns, unless sooner removed. The following table sets forth the name, age and position of each of the persons nominated for appointment to the Company’s Board of Directors, additional information follows the table: Name Age Position With Company Since Alexander Kreger 67 Director and Chairman of the Board, Andrew Prince 67 President and CEO, Principal Financial Officer,and Director 2006, Officer since 2007 Robert Adler 76 Director Donald Barger 68 Director David Walters 48 Director Alexander Kreger Mr. Kreger served as the President of Kreger Truck Renting Company, Inc. from 1999 through 2008.Mr. Kreger has a BS in accounting and finance from the Wharton School, University of Pennsylvania. Mr. Kreger is a member of the Company’s Audit and Compensation Committees. Andrew S. Prince Mr. Prince is presently President and Chief Executive Officer of the Company.Previously Mr. Prince was, and for the last five years has been, a principal of Prince Strategic Group LC, a strategic advisory and merchant-banking group.Prince Strategic Group’s focus is strategic planning, acquisition/disposition advice, financial restructuring and providing crisis and interim CEO, COO management.Mr. Prince assists large and small organizations to develop and implement their business strategies and refine their operations.He has extensive experience in corporate financing, strategic relationship and acquisition transactions, including their financial and strategic analysis, structuring and negotiations, strategic planning and management development activities as well as background in all facets of operations in both small and large organizations.Mr. Prince is former Deputy Assistant Secretary of the Navy (1981-1986); Mr. Prince is a director of Gibbs and Cox, a naval architectural engineering firm.From June 1, 2004-June 1, 2006, Mr. Prince was a director of CDKnet.com.Mr. Prince is a graduate of the United States Naval Academy, Harvard Law School and Harvard Business School. Mr. Prince is a member of the Company’s Compensation Committee. Robert I. Adler From 2002 to 2003, Mr. Adler served as an investment advisor for UBS Financial Services.In 2002, Mr. Adler served as managing director for ING Furman Selz Asset Management (“ING”).From 1991 to 2000, Mr. Adler served as the vice president and senior investment officer of BHF Securities Corp.Since October, 2010, Mr. Adler has served as a Director and Chairman of the Audit Committee of Dongsheng Pharmaceutical International Co., a distributor of pharmaceutical products based in Beijing, China. From April 2006 to September 2010, Mr. Adler served as a director and chairman of the audit committee of Sinoenergy Corporation, a developer and operator of retail compressed natural gas (CNG) stations as well as a manufacturer of CNG transport vehicles, natural gas conversion kits for automobiles, and gas station equipment in China. From April 2006 until May 2010, Mr. Adler served as a director and chairman of the audit committee of China Medicine Corp., a comprehensive enterprise engaging in the production and distribution of prescription and over the counter drugs, traditional Chinese medicine products, herbs and dietary-supplements, medical devices, and medical formulations in China. Mr. Adler obtained a B.A. degree from Swarthmore College and is a member of the Institute of Chartered Financial Analysts and the New York Society of Security Analysts. 4 Mr. Adler is Chairman of the Company’s Audit Committee. Donald G. Barger Jr. From September 2007 until his retirement in February 2008, Mr. Barger served as advisor to the CEO of YRC Worldwide Inc. (“YRCW”), a publicly held company specializing in the transportation of goods and materials; until September 2007, he was Executive Vice President and Chief Financial Officer of YRCW. He joined YRCW’s predecessor company, Yellow Corporation (“Yellow”), in December 2000 as Senior Vice President and Chief Financial Officer. Prior to joining Yellow, he served as Vice President and Chief Financial Officer of Hillenbrand Industries Inc. (“Hillenbrand”), a publicly held company serving the healthcare and funeral services industries, from March 1998 until December 2000. Mr.Barger was also Vice President, Chief Financial Officer of Worthington Industries, Inc., a publicly held manufacturer of metal and plastic products and processed steel products, from September 1993 until joining Hillenbrand. Mr.Barger is a director of Quanex Building Products Corporation, a publicly held manufacturer of engineered materials and components for the U.S. building products markets; Globe Specialty Metals, Inc., a publicly held producer of silicon metal and silicon-based specialty alloys; and Gardner Denver a designer, manufacturer, and marketer of compressor and vacuum products, and fluid transfer products.Mr.Barger has a B.S. degree from the United States Naval Academy and an M.B.A. from the University of Pennsylvania, Wharton School of Business. Mr. Barger is the Company’s non-executive secretary and a member of the Company’s Compensation Committee David Walters Mr. Walters co-founded Monarch Bay Associates, LLC, a FINRA registered broker dealer, in 2006. Prior to Monarch Bay Associates, Mr. Walters was a principal with Monarch Bay Capital Group, LLC, a firm that provided advisory services and capital for emerging growth companies.From 1992 through 2000, he was Executive Vice President and Managing Director in charge of capital markets for Roth Capital (formerly Cruttenden Roth), where he managed the Capital Markets group and led over 100 financings (public and private), raising over $2 billion in growth capital. Additionally, Mr. Walters oversaw a research department that covered over 100 public companies and was responsible for the syndication, distribution and after-market trading of the public offerings. He managed the public offerings for Cruttenden Roth, which was the most prolific public underwriter in the U.S. for deals whose post-offering market cap was less than $100 million. Mr. Walters sat on Roth's Board of Directors from 1994 through 2000. Previously, he was a Vice President for both Drexel Burnham Lambert and Donaldson Lufkin and Jenrette in Los Angeles, and he ran a private equity investment fund. Mr. Walters also serves as Chairman of the Board of Directors and Chief Executive of., Monarch Staffing, Inc. Mr. Walters earned a Bachelor of Science in Bioengineering from the University of California, San Diego. Mr. Walters is Chairman of the Company’s Compensation Committee and a member of the Company’s Audit Committee. ADDITIONAL INFORMATION ABOUT THE BOARD OF DIRECTORS AND COMMITTEES Certain Relationships and Related Transactions None Independence of Directors The Board consists of 5 members of whom4 are non-management directors.Determination as to the qualifications of an independent director is made pursuant the definition of Independent director as set forth in the NASDAQ Manual. The independence guidelines and the Company’s categorical standards include a series of objective tests, such as the director is not an employee of the Company and has not engaged in various types of business dealings involving the Company, which would prevent a director from being independent. 5 Only Mr. Prince, the Company’s President and CEO, is a management director and non-independent. Board Meetings For the fiscal year ended December 31, 2010 (“Fiscal 2010”), the Board of Directors held four meetings. All Board members attended at least 75% of the aggregate number of Board meetings and applicable committee meetings held while such individuals were serving on the Board of Directors, or such committees. Each director is expected to dedicate sufficient time, energy and attention to ensure the diligent performance of his or her duties, including attending meetings of the shareholders of the Company, the Board of Directors and committees of which he or she is a member. Code of Ethics and Committee Charters The Company’s Code of Ethics has been approved by the Company’s Board of Directors and appears on the Company’s web site. Drafts of committee charters for the Audit and Compensation committees have been prepared and are under review by the Board of Directors but have not been formally adopted. Audit Committee The Audit Committee makes such examinations as are necessary to monitor the corporate financial reporting and the external audits of the Company, to provide to the Board of Directors (the “Board”) the results of its examinations and recommendations derived there from, to outline to the Board improvements made, or to be made, in internal control, to nominate independent auditors, and to provide to the Board such additional information and materials as it may deem necessary to make the Board aware of significant financial matters that require Board attention. Compensation Committee The compensation committee is authorized to review and make recommendations to the Board regarding all forms of compensation to be provided to the executive officers and directors of the Company, including stock compensation, and bonus compensation to all employees.Officers of the Company serving on the Compensation committee do not participate in discussions regarding their compensation. Nominating Committee The Company does not have a Nominating Committee and the full Board acts in such capacity. Code of Ethics The Code of Ethics applies to the Company’s directors, officers and employees.It is available on the Company’s website. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires that the Company’s directors and executive officers and persons who beneficially own more than ten percent (10%) of a registered class of its equity securities, file with the SEC reports of ownership and changes in ownership of its common stock and other equity securities. Executive officers, directors, and greater than ten percent (10%) beneficial owners are required by SEC regulation to furnish the Company with copies of all Section 16(a) reports that they file. Based solely upon a review of the copies of such reports furnished to us or written representations that no other reports were required, the Company believes that, for transactions during 2010, all filing requirements applicable to its executive officers, directors, and greater than ten percent (10%) beneficial owners were in the process of being met by the date of filing of this report. 6 Compensation of Directors The following table sets forth information with respect to director’s compensation for the fiscal year ended December 31, 2010: DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Robert Adler $ $ $ - $ - $ - $ Alex Kreger $ $ $ - $ - $ - $ Chris Phillips(1) $ $ $ - $ - $ - $ Donald Barger $ $ $ - $ - $ - $ David Walters $ $ $ - $ - $ - $ Mr. Phillips resigned as a Director on April 14, 2010 and is not standing for re-election. Non-employee Directors of the Company were paid $2,500 per meeting for board meeting attendance in person and $1,500 per meeting for board meeting attendance by phone and $1,500 per meeting for each committee meeting. THE REQUISITE MAJORITY OF SHAREHOLDERS HAS VOTED IN FAVOR OF THE ELECTION OF THESE DIRECTORS.NO PROXY IS REQUIRED OR REQUESTED.VERY SPECIFICALLY, YOU ARE REQUESTED NOT TO SEND US YOUR PROXY. THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. 7 PROPOSAL 2 ADOPTION OF THE COMPANY’S 2 The material terms and provisions of the Company’s 2011 Omnibus Incentive Plan are summarized below. The complete text of the 2011 Omnibus Incentive Plan is attached as Annex A. This summary is not intended to be a complete description of the 2011 Omnibus Incentive Plan and is qualified in its entirety by the actual text of the 2011 Omnibus Incentive Plan. The Company has adopted the Precision Aerospace Components, Inc. 2011 Omnibus Incentive Plan (the “Omnibus Plan”). The Omnibus Plan will havethe greater of 550,000 shares or twenty percent of the highest total number of the Company’s common shares at any time outstandingavailable for awards. A copy of the text of the Omnibus Plan is attached as Annex A to this proxy statement. The purpose of the shares available for awards under the Omnibus Plan is to secure adequate shares to fund expected awards under the Omnibus Plan through the 2013 fiscal year. We believe that the shares represent a reasonable amount of potential equity dilution and will allow the Company to recruit, motivate and retain talented employees and directors who will help us achieve our business goals, including creating long-term value for our stockholders. Stockholder approval of the Omnibus Plan permits options granted under the Omnibus Plan that are intended to be incentive stock options to qualify as such. Summary of the Omnibus Plan The principal provisions of the Omnibus Plan are summarized below. This summary is not a complete description of the Omnibus Plan. You are urged to read the full text of the Omnibus Plan, as amended, attached as Annex A to this proxy statement, for additional information not contained in this summary. Purpose. The Omnibus Plan was established to provide those persons who have substantial responsibility for the management and growth of the Company and its affiliates with additional performance incentives and an opportunity to obtain or increase their proprietary interest in the Company, thereby encouraging them to continue in their employment or affiliation with us and our affiliates. Duration. The Omnibus Plan will remain in effect, subject to the right of the Board of Directors to amend or terminate the Omnibus Plan, until all shares subject to the Omnibus Plan shall have been awarded; provided, that the applicable provisions of the Omnibus Plan will continue in effect with respect to an award granted under the Omnibus Plan for so long as such award remains outstanding. Types of Awards. The Omnibus Plan provides for the granting of stock options, stock appreciation rights (“SARs”), restricted stock, restricted stock units, performance stock awards, performance unit awards, annual incentive awards, other stock-based awards and cash-based awards. Certain awards under the Omnibus Plan may be paid in cash or in common stock, as determined by the Compensation Committee. Administration. The Omnibus Plan is administered by the Compensation Committee. The Compensation Committee will make all determinations that it decides are necessary or desirable in the interpretation and administration of the Omnibus Plan. Shares Subject to the Omnibus Plan. A total of the greater of 550,000 shares or twenty percent of the highest total number of the Company’s common shares at any time outstanding will be reserved for awards under the Omnibus Plan.With respect to each type of award based in common stock, the maximum number of shares that may be granted to a participant in the Omnibus Plan during any fiscal year under the Omnibus Plan is set out in the chart below: Maximum Number of Shares of Common Stock That May be Granted to Type of Award a Participant During a Fiscal Year Option SAR Performance/Restricted Stock Performance Unit Payable in Stock For performance unit awards payable in cash, a maximum cash value of $500,000 may be paid to a participant during a fiscal year, regardless of whether any previously deferred payments are being paid to that participant during such fiscal year. For annual incentive awards, a maximum cash value of $500,000 may be paid to a participant during a fiscal year, regardless of whether any previously deferred payments are being paid to that participant during such fiscal year. 8 Generally, if an award granted under the Omnibus Plan is forfeited or cancelled for any reason or is settled in cash in lieu of common stock, the common stock allocable to the forfeited or cancelled portion of the award may again be subject to an award granted under the Omnibus Plan. If shares of common stock are delivered to satisfy the exercise price of any option award, those shares will not be added to the aggregate number of shares available under the Omnibus Plan. If any shares are withheld to satisfy tax obligations associated with any award, those shares will count against the aggregate number of shares available under the Omnibus Plan. If any outstanding award is forfeited or cancelled for any reason, or is settled for cash in lieu of shares, the shares allocable to such award will again be subject to an award granted under the Omnibus Plan. Transferability of Awards. Awards granted under the Omnibus Plan generally will be non-transferable by the holder other than (i)by will, (ii)under the laws of descent and distribution or (iii)to certain types of trusts or family limited partnerships. Generally, the awards will be exercisable during the holder’s lifetime only by the holder or certain types of trusts or family limited partnerships.Options may contain provisions allowing them to be transferred for estate planning purposes. Eligibility. Employees and directors of the Company are eligible to receive awards under the Plan other than annual incentive awards.Executive employees of the Company who, by the nature and scope of their positions, regularly and directly make or influence policy decisions which significantly impact the overall results or success of the Company, are eligible to receive annual incentive awards under the Plan. Eligibility will be determined by the Compensation Committee, which has exclusive authority to select the participants to whom awards may be granted, and may determine the type, size and terms of each award. In case of certain corporate acquisitions by us, awards may be granted under the Omnibus Plan in substitution for stock options or other awards held by employees of other entities who are about to become employees of us or our affiliates. The terms and conditions of such substitute awards may vary from the terms and conditions set forth in the Omnibus Plan to such extent as the Board of Directors may deem appropriate to conform to the provisions of the award for which the substitution is being granted. The Board of Directors or Compensation Committee may establish certain performance goals applicable to performance stock awards, performance unit awards and annual incentive awards granted under the Omnibus Plan. The Compensation Committee will determine the material terms of awards. Stock Options. For options granted under the Omnibus Plan, the Compensation Committee will specify the option price, size and term, and will further determine the option’s vesting schedule and any exercise restrictions. Other terms and conditions applicable to options may be determined by the Compensation Committee at the time of grant. The exercise price for options may be paid (i)by cash, certified check, bank draft or money order, (ii)by means of a cashless exercise or (iii)in any other form of payment which is acceptable to the Compensation Committee. The Compensation Committee may also permit a holder to pay the option price and any applicable tax withholding by authorizing the sale or other disposition of all or a portion of the shares of common stock acquired upon exercise of the option and remit to us a sufficient portion of the sale proceeds to pay the option price and applicable tax withholding. All options granted under the Omnibus Plan will be granted with an exercise price equal to or greater than the fair market value of the common stock at the time the option is granted. No option granted under the Omnibus Plan will have a term longer than ten years from the date of grant. The Omnibus Plan prohibits any re-pricing of options after their grant, other than in connection with a stock split or the payment of a stock dividend. SARs.Subject to the terms and conditions of the Omnibus Plan, a SAR entitles its holder a right to receive a cash amount equal to the excess of (i)the fair market value of one share of our common stock on the date of exercise of the SAR over (ii)the grant price of the SAR. All SARs to be granted under the Omnibus Plan will have a grant price equal to or greater than the fair market value of our common stock at the time the SAR is granted. The Compensation Committee may determine the term of any SAR, so long as that term does not exceed ten years. With respect to exercise of a SAR, the Compensation Committee, in its sole discretion, may also impose whatever terms and conditions it deems advisable. The Compensation Committee will also determine the extent to which any holder of a SAR will have the right to exercise the SAR following such holder’s termination of employment or other severance from service with us. Upon the exercise of a SAR, a holder will be entitled to receive payment in an amount determined by multiplying (i)the excess of the fair market value of a share of common stock on the date of exercise over the grant price of the SAR by (ii)the number of shares of common stock with respect to which the SAR is exercised. At the discretion of the Compensation Committee, this payment may be in cash, in common stock of equivalent value, in some combination thereof, or in any other manner that may be approved by the Compensation Committee. 9 Restricted Stock Awards. The Compensation Committee may grant restricted stock to any eligible persons selected by it. The amount of an award of restricted stock, and any vesting or transferability provisions relating to such an award, will be determined by the Compensation Committee in its sole discretion. Subject to the terms and conditions of the Omnibus Plan, each recipient of a restricted stock award will have the rights of a stockholder of the Company with respect to the shares of restricted stock included in the restricted stock award during any period of restriction established for the restricted stock award. Dividends to be paid with respect to restricted stock (other than dividends paid by means of shares of common stock or rights to acquire shares of common stock) will be paid to the holder of restricted stock currently. Dividends paid in shares of common stock or rights to acquire shares of common stock will be added to and become a part of the holder’s restricted stock. Restricted Stock Unit Awards. A restricted stock unit award is similar in nature to a restricted stock award except that in the case of a restricted stock unit, no shares of common stock are actually transferred to a holder until a later date as specified in the applicable award agreement. Each restricted stock unit will have a value equal to the fair market value of a share of common stock. Payment under a restricted stock unit award will be made in either cash or shares of common stock, as specified in the applicable award agreement. Any payment under a restricted stock unit award will be made either (i)by a date that is no later than two and one-half months after the end of the fiscal year in which the restricted stock unit is no longer subject to a “substantial risk of forfeiture” (as that term is defined in the Omnibus Plan) or (ii)at a time that is permissible under Section409A of the Internal Revenue Code of 1986, as amended (the “Code”). In its discretion, the Compensation Committee may specify that the holder of a restricted stock unit award is entitled to the payment of dividend equivalents under the award. Other terms and conditions applicable to restricted stock units may be determined by the Compensation Committee at the time of grant. Performance Stock Awards and Performance Unit Awards. Performance unit awards will be payable in cash or shares of common stock, or a combination of cash and shares of common stock, and may be paid in a lump sum, in installments, or on a deferred basis in accordance with procedures established by the Compensation Committee. Any payment under a performance unit award will be made either (i)by a date that is no later than two and one-half months after the end of the fiscal year in which the performance unit payment is no longer subject to a “substantial risk of forfeiture” (as that term is defined in the Omnibus Plan) or (ii)at a time that is permissible under Section 409A of the Code. Subject to the terms and conditions of the Omnibus Plan, each holder of a performance stock award will have all the rights of a stockholder with respect to the shares of common stock issued to the holder pursuant to a performance stock award during any period in which such issued shares are subject to forfeiture and restrictions on transfer. These rights will include the right to vote such shares. The forfeiture restrictions and restrictions on transfer of the shares of common stock issued to the holder pursuant to a performance stock award will lapse upon the achievement of the established performance goals and in accordance with any other vesting or other restrictions originally established by the Compensation Committee. Any performance goal for a particular performance stock award or performance unit award will be established by the Compensation Committee prior to the earlier of (i)90days after the commencement of the period of service to which such performance goal relates or (ii)the lapse of 25% of the period of service. In any event, the performance goal must be established while the outcome is substantially uncertain. Other terms and conditions applicable to performance awards may be determined by the Compensation Committee at the time of grant. Annual Incentive Awards. The Compensation Committee may grant annual incentive awards to executives who, by the nature and scope of their positions, regularly and directly make or influence policy decisions that significantly impact our overall results or success. Annual incentive awards will be payable in cash. Subject to the terms and provisions of the Omnibus Plan, the Compensation Committee will determine the material terms of annual incentive awards, including the amount of the award, any vesting or transferability restrictions, and the performance period over which the performance goal of such award shall be measured. Other Stock-Based Awards. The Compensation Committee may also grant other types of equity-based or equity-related awards not otherwise described by the terms and provisions of the Omnibus Plan in such amounts, and subject to such terms and conditions, as the Compensation Committee shall determine. Such awards may involve the transfer of shares of common stock to holders, or payment in cash or otherwise of amounts based on the value of shares of common stock, and may include awards designed to comply with or take advantage of the applicable local laws of jurisdictions other than the United States. 10 Each other stock-based award will be expressed in terms of shares of common stock or units based on shares of common stock, as determined by the Compensation Committee. The Compensation Committee also may establish performance goals relating to other stock-based awards. If the Compensation Committee decides to establish performance goals, the number and/or value of other stock-based awards that will be paid out to the holder will depend on the extent to which the performance goals are met. Any payment with respect to another stock-based award will be made in cash or shares of common stock, as determined by the Compensation Committee. The Compensation Committee will determine the extent to which a holder’s rights under another stock-based award will be affected by the holder’s termination of employment or other severance from service with us. Other terms and conditions applicable to other stock unit awards may be determined by the Compensation Committee at the time of grant. Cash-Based Awards. The Compensation Committee may grant cash-based awards in such amounts and upon such terms as the Compensation Committee may determine. If the Compensation Committee exercises its discretion to establish performance goals, the number and/or value of cash based awards that will be paid out to the holder will depend on the extent to which such performance goals are met. Any payment with respect to a cash-based award will be made in cash. The Compensation Committee will determine the extent to which a holder’s rights under a cash-based award will be affected by the holder’s termination of employment or other severance from service with us. Other terms and conditions applicable to cash-based awards may be determined by the Compensation Committee at the time of grant. Deferrals. The Compensation Committee will be allowed to permit a participant to defer the receipt of cash or shares pursuant to any awards under the Omnibus Plan. Any deferral permitted under the Omnibus Plan will be administered in a manner that is intended to comply with Section 409A of the Code. Effect of Certain Transactions and Change of Control. The Omnibus Plan provides that appropriate adjustments may be made to any outstanding award in case of any change in the Company’s outstanding common stock by reason of recapitalization, reorganization, subdivision, merger, consolidation, combination, exchange, stock dividend, or other relevant changes to the Company’s capital structure. For any award granted under the Omnibus Plan, the Compensation Committee may specify the effect of a change in control of the Company with respect to that award. Plan Benefits. It is not possible at this time to determine the benefits or amounts that will be received by executive officers or other employees of the Company under the Omnibus Plan. Such benefits will depend on future actions of the Compensation Committee and on the fair market value of the Company Common Shares at various future dates and the extent to which performance goals set by the Compensation Committee are met. Tax Aspects of the Omnibus Plan The following discussion summarizes certain federal income tax consequences of the issuance and receipt of options and awards pursuant to the Omnibus Plan under the law as in effect on the date of this proxy statement. The rules governing the tax treatment of such options and awards are quite technical, so the following discussion of tax consequences is necessarily general in nature and is not complete. In addition, statutory provisions are subject to change, as are their interpretations, and their application may vary in individual circumstances. This summary does not purport to cover all federal employment tax or other federal tax consequences associated with the Omnibus Plan, nor does it address state, local, or non-U.S. taxes. Options, SARs, Performance Stock Awards, Performance Unit Awards and Other Stock-Based Awards. A participant generally is not required to recognize income on the grant of an option, a SAR, a performance stock award, a performance unit award or another stock-based award. Instead, ordinary income generally is required to be recognized on the date the option or SAR is exercised, or in the case of performance stock awards, performance unit awards or other stock-based awards, upon the issuance of shares and/or the payment of cash pursuant to the terms of the award. In general, the amount of ordinary income required to be recognized is: (a)in the case of an option, an amount equal to the excess, if any, of the fair market value of the shares on the exercise date over the exercise price, (b)in the case of a SAR, the fair market value of any shares or cash received upon exercise plus the amount of taxes withheld from such amounts, and (c)in the case of performance stock awards, performance unit awards or other stock-based awards, the amount of cash and/or the fair market value of any shares received in respect thereof, plus the amount of taxes withheld from such amounts. Annual Incentive Awards and Cash-Based Awards. Upon payment of an annual incentive award or cash-based award, a participant is required to recognize ordinary income in the amount of the award paid. 11 Restricted Common Stock. Unless a participant who receives an award of restricted common stock makes an election under section 83(b) of the Code as described below, the participant generally is not required to recognize ordinary income on the award of restricted common stock. Instead, on the date the shares vest (i.e., become transferable and no longer subject to forfeiture), the participant will be required to recognize ordinary income in an amount equal to the excess, if any, of the fair market value of the shares on such date over the amount, if any, paid for such shares. If a section 83(b) election has not been made, any dividends received with respect to restricted common stock that are subject at that time to a risk of forfeiture or restrictions on transfer generally will be treated as compensation that is taxable as ordinary income to the recipient. If a participant makes a section 83(b) election within 30days of the date of transfer of the restricted common stock, the participant will recognize ordinary income on the date the shares are awarded. The amount of ordinary income required to be recognized is an amount equal to the excess, if any, of the fair market value of the shares on the date of award over the amount, if any, paid for such shares. In such case, the participant will not be required to recognize additional ordinary income when the shares vest. However, if the shares are later forfeited, a loss can only be recognized up to the amount the participant paid, if any, for the shares. Gain or Loss on Sale or Exchange of Shares. In general, gain or loss from the sale or exchange of shares granted or awarded under the Omnibus Plan will be treated as capital gain or loss, provided that the shares are held as capital assets at the time of the sale or exchange. Deductibility by the Company. To the extent that a participant recognizes ordinary income in the circumstances described above, the Company or the subsidiary for which the participant performs services will be entitled to a corresponding deduction, provided that, among other things, the income meets the test of reasonableness, is an ordinary and necessary business expense, is not an “excess parachute payment” within the meaning of section 280G of the Code and is not disallowed by the $1,000,000 limitation on certain executive compensation under section 162(m) of the Code (see “Performance Based Compensation” and “Parachute Payments” below). Performance-Based Compensation. In general, under section 162(m) of the Code, remuneration paid by a public corporation to its Chief Executive Officer and its other three highest compensated officers (excluding the chief financial officer), ranked by pay, is not deductible to the extent it exceeds $1million for any year. Taxable payments or benefits under the Omnibus Plan may be subject to this deduction limit. However, under section 162(m), qualifying performance-based compensation, including income from stock options and other performance-based awards that are made under shareholder approved plans and that meet certain other requirements, is exempt from the deduction limitation. The Omnibus Plan has been designed so that the Compensation Committee in its discretion may grant qualifying exempt performance-based awards under the Omnibus Plan. Parachute Payments. Under the so-called “golden parachute” provisions of the Code, the accelerated vesting of options and benefits paid under other awards in connection with a change of control of a corporation may be required to be valued and taken into account in determining whether participants have received compensatory payments, contingent on the change of control, in excess of certain limits. If these limits are exceeded, a portion of the amounts payable to the participant may be subject to an additional 20% federal tax and may be nondeductible to the corporation. Withholding. Awards under the Omnibus Plan may be subject to tax withholding. Where an award results in income subject to withholding, the Company may require the participant to remit the withholding amount to the Company or cause shares of common stock to be withheld or sold in order to satisfy the tax withholding obligations. Section409A.Awards under the Omnibus Plan may, in some cases, result in the deferral of compensation that is subject to the requirements of section 409A of the Code. Generally, to the extent that the grant, deferral, vesting or payment of these awards fails to meet certain requirements under section 409A of the Code, such awards will be subject to immediate taxation and tax penalties in the year they vest unless the requirements of section 409A of the Code are satisfied. It is the intent of the Company that awards under the Omnibus Plan will be structured and administered in a manner that either complies with or is exempt from the requirements of section 409A of the Code. The above description of tax consequences is general in nature and does not purport to be complete. Moreover, statutory provisions and the rules and regulations promulgated thereunder are subject to change, as are their interpretations, and their application may vary in individual circumstances. Additionally, the consequences under applicable state and local income tax laws, rules and regulations may not be the same as under federal income tax laws, rules and regulations. THE REQUISITE MAJORITY OF SHAREHOLDERS HAS VOTED IN FAVOR OF THE ADOPTION OF THE COMPANY’S 2NO PROXY IS REQUIRED OR REQUESTED.VERY SPECIFICALLY, YOU ARE REQUESTED NOT TO SEND US YOUR PROXY. THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. 12 PROPOSAL 3: THE RATIFICATION OF THE SELECTION OF FRIEDMAN, LLC AS THE COMPANY’S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. The Board of Directors intends to appoint Friedman, LLC as the Company’s independent registered public accounting firm to act in such capacity for the fiscal year ending December 31, 2011.Although the submission of this matter is not legally required, the Board believes that such submission is consistent with the best practices and is an opportunity for shareholders to provide direct feedback to the Board on an important issue of corporate governance. Audit Fees The aggregate fees billed or to be billed for professional services rendered by our independent registered public accounting firms for the audit of our annual financial statements, review of financial statements included in our quarterly reports and other fees that are normally provided by the accounting firms in connection with statutory and regulatory filings or engagements for the fiscal years ended December 31, 2010 and 2009were$99,100 for 2010 and$91,694 for 2009. Audit Related Fees The aggregate fees billed or to be billed for audit related services by the Company’s independent registered public accounting firms that are reasonably related to the performance of the audit or review of our financial statements, other than those previously reported in this Item 14, for the fiscal years ended December 31, 2010 and 2009 were $-0- in 2010 and $-0-in 2009. Tax Fees The aggregate fees billed for professional services rendered by the Company’s independent registered public accounting firms for tax compliance, tax advice and tax planning for the fiscal year ended December 31, 2010 and 2009 were $3,200 in 2010 and $15,000-in 2009. All Other Fees The aggregate fees billed for products and services provided the Company’s independent registered public accounting firms for the fiscal years ended December 31, 2010 and 2009 were $ 0- in 2010 and $-0in 2009. Audit Committee Our Audit Committee implemented pre-approval policies and procedures for our engagement of the independent auditors for both audit and permissible non-audit services.Under these policies and procedures, all services provided by the independent auditors must be approved by the Audit Committeeor Board of Directors prior to the commencement of the services, subject to certain de-minimus non-audit service (as described in Rule 2-01(c)(7)(C) of Regulation S-X) that do not have to be pre-approved as long as management promptly notifies the Audit Committee of such service and the Audit Committee or Board of Directors approves it prior to the service being completed.All of the services provided by our independent auditors have been approved in accordance with our pre-approval policies and procedures. THE REQUISITE MAJORITY OF SHAREHOLDERS HAS VOTED IN FAVOR OF THIS PROPOSAL. NO PROXY IS REQUIRED OR REQUESTED. VERY SPECIFICALLY, YOU ARE REQUESTED NOT TO SEND US YOUR PROXY. THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. 13 ADDITIONAL INFORMATION Voting Securities; Beneficial Ownership of the Company's Common Stock The Company's common stock is the only class of voting equity securities that is currently outstanding and entitled to vote at a meeting of the Company’s stockholders.Each share of common stock entitles the holder thereof to one (1) vote. As of April 12, 2011, 2,865,079 shares of the Company's common stock were outstanding. The Company also has Series A convertible preferred shares outstanding.These shares are non-voting (until converted into common shares). The following table sets forth certain information with respect to the beneficial ownership of the Common Stock of the Company as of April 12, 2011, for: (i) each person who is known by the Company to beneficially own more than 5 percent of the Company’s Common Stock, (ii) each of the Company’s directors, (iii) each of the Company’s Named Executive Officers, and (iv) all directors and executive officers as a group. As of April 12, 2011, the Company had 2,865,079shares of Common Stock outstanding. Name and Address of Beneficial Owner (1) Shares Beneficially Owned Percentage of Shares Beneficially Owned Percentage of Total Voting Power Position Andrew S. Prince % % President and Chief Executive Officer& Director Alex Kreger % % Executive Chairman & Director BGRS 2005 LLC 12333 Fairy Hill Road,Rydal, PA 19046 % Richard Kreger 134 Lords Highway Weston, CT 06883 % % Robert Adler % % Director David Walters % % Director Donald Barger % % Director Directors and Executive Officers as a Group (5 persons) % % Except where otherwise indicated, the address of the beneficial owner is deemed to be the same address as the Company. 14 Executive Compensation The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to the Company’s principal executive officer and all of the other executive officers with annual compensation exceeding $100,000, who served during the fiscal year ended December 31, 2010, for services in all capacities to the Company: SUMMARY COMPENSATION TABLE Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Andrew Prince President, CEO and Director(1) $
